FORM 6-K/A U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 datedMay 22, 2012 Commission File Number 1-15148 BRF–BRASIL FOODS S.A. (Exact Name as Specified in its Charter) N/A (Translation of Registrant’s Name) 760 Av. Escola Politecnica Jaguare 05350-000 Sao Paulo, Brazil (Address of principal executive offices) (Zip code) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): [ ] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): [ ] Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): Not applicable. Principal indicators |GRI 2.8| R$ million Net sales Domestic market 2,793 3,482 6,424 12,148 13,515 15,419 Exports 2,417 3,151 4,969 8,789 9,166 10,287 Gross profit Gross margin (%) 25.8 28.2 24.2 20.2 25.3 25.9 Operating income Operating margin (%) 3.7 7.6 6.2 1.9 8.3 9.3 EBITDA EBITDA margin (%) 8.7 12.1 10.2 5.6 11.6 12.6 Net income 54 Net margin (%) 2.3 4.8 0.5 1.1 3.5 5.3 Adjusted net income Adjusted net margin (%) 2.3 4.8 1.4 1.7 3.5 6.2 Market value Total assets Shareholders’ equity Net debt Net debt/EBITDA 1.39 0.53 2.92 3.60 1.38 1.67 Earnings per adjusted share - R$ (3 and 4) 0.71 1.73 0.26 0.28 0.92 1.82 Number of shares 165,957,152 185,957,152 206,958,103 436,236,623 872,473,246 872,473,246 Number of treasury shares 430,485 430,485 430,485 1,226,090 781,172 3,019,442 (1) Pro-forma data for 2009, as if the incorporation of the association with Sadia had occurred on January 1, 2009. (2) Net adjusted result – not considering the absorption of tax losses amounting to R$ 132 million due to the incorporation of Perdigão Agroindustrial S.A. in 1Q09. (3) Net adjusted result – not considering the absorption of the forecasted loss of R$ 215 million in Income Tax with respect to the incorporation of Sadia S.A., expected to take place in 2012. (4) Consolidated excluding shares held as treasury stock. Vision Values To be one of the leading food companies in the world, admired for its brands, innovation and results, contributing to a better and sustainable world. Our values represent the basis for the development of our businesses. · Integrity as the basis of any relationship · Focus on consumer is a fundamental ingredient for our success · Respect for people makes us even stronger · Developing people is fundamental to sustain our growth · High performance is what we strive for permanently Mission · Quality in our products and excellence in ourprocesses To be a part of people’s lives by offering tasty foods, with high quality, innovation and at affordable prices anywhere in the world. · Constant innovative spirit · Sustainable growth · Global vision, local agility · Commitment to diversity and the acceptance of differences |GRI 4.8| Contents 1 BRF 34 Increasing the focus of 58 Adaptation to climate change 2 Message from Management sustainability in the value chain 59 Risks and opportunities 35 Procurement policy 61 Consumption of resources 4 Total commitment to 39 Animal well-being sustainability 68 About the report 5 Strategic management 40 Promoting sustainable 69 Practices aligned with the Global 7 Competitive advantages consumption Compact 8 Investments 43 Products and services 70 GRI Reference Index 10 Corporate governance 75 Corporate information 14 Ethical behavior 46 Engagement with stakeholders 15 External commitments 48 Social investments 17 Awards 17 Risk management 52 Enhancing human capital 19 Operational performance 53 Employment 25 Economic-financial performance 55 Occupational health and safety 32 Shares as an investment 56 Training and education Leader in the production of chilled and frozen foods, the Company has a portfolio of more than 3 thousand items. BRF is one of the largest food companies in the world and is the result of the merger between Perdigão and Sadia. It operates in the segments of poultry meats, pork and beef, industrialized meats, margarines, pastas, pizzas and frozen vegetables as well as being one of the leading milk collectors and dairy product processers in Brazil. It operates 61 plants in Brazil, five in Argentina, two in Europe (Plusfood) and, by the end of 2012, is expected to unveil a processed products plant in the Middle East. Its operational structure is supported by 42 distribution centers of refrigerated and frozen products supplying 98% of the country as well as consumers in 140 countries. BRF also has 19 overseas commercial offices and a portfolio of clients across the five continents. |GRI 2.1, 2.3, 2.7, 2.5| The Company is a leader in the production of chilled and frozen foods and has a portfolio of three thousand items. Its principal raw material inputs are grains, live animals and milk. From these protein-based products are manufactured for example: in-natura meats, prepared and processed products, ready-to-eat meals, processed dairy products, pastas, pizzas and other processed items including margarines and frozen vegetables which bear the names of household brands such as Sadia, Perdigão, Batavo, Elegê and Chester among others. |GRI 2.2| The third largest exporter in Brazil and a leader in world sales of chicken meats, the Company confirms its vocation as a major currency generator for Brazil. Total sales amounted to 6.2 million tons of products and net sales of R$ 25.7 billion, 60% originating from domestic market business and 40%, exports. BRF is also notable for being one of the largest employers in Brazil, ending the year with 120 thousand direct employees. |GRI 2.8| In parallel to the merger between Sadia and Perdigão, there were developments in the international segment of the business during the year. In Argentina, the Company acquired corporate control of Avex, with operations in poultry farming, and the Dánica Group, which operates two plants and has activities in the markets for margarines, mayonnaise, sauces and yeasts as well as baking additives and creams, and specific hydrogenated vegetable oils for the food industry. |GRI 2.9| A publicly listed company since 1980, BRF’s shares (BRFS3) began trading on BM&FBovespa’s Novo Mercado in 2006, a segment which lists those companies with high standards of corporate governance, mechanisms for protecting shareholders and absolute compliance with the best practices in information disclosure. The Company’s securities are also traded on the New York Stock Exchange (NYSE – BRFS, Level III ADRs). Given BRF’s commitment to sustainability of the businesses, it has been a component of BM&FBovespa’s Corporate Sustainability Index (ISE) since 2005. |GRI 2.6| Association of BRF and Sadia |GRI 2.9| BRF received approval for this association from the Brazilian anti-trust authorities - the Administrative Council for Economic Defense (CADE) - on July 13, 2011. Approval was made conditional on compliance with the Performance Commitment Agreement (TCD) for the sale of assets consisting of ten processed food and four animal ration plants, two pork and two poultry meat processing units, 12 chicken breeder stock farms, two poultry hatcheries and eight distribution centers. The agreement also requires that the Company sell the Rezende, Wilson, Texas, Tekitos, Patitas, Escolha Saudável, Light Elegant, Fiesta, Freski, Confiança, Doriana and Delicata brands. In addition, BRF has undertaken to temporarily suspend the commercialization of the Perdigão and Batavo brands for some product categories. Based on analysis of results announced for 2010, the agreement with CADE to sell assets and brands represents revenue of R$ 1.7 billion with a corresponding volume of 456 thousand tons of in natura, elaborated and processed products together with items in the festive products line and margarines. Suspension of categories of the Perdigão and Sadia brands represents further sales revenue of R$ 1.2 billion. In December 2011, these assets were acquired by Marfrig, the asset exchange agreement being signed on March 20, 2012. In exchange, BRF will receive total shareholding control of Quickfood S.A. (which will be restructured in accordance with the agreement) in Argentina, equivalent to 90.05% of the capital stock, and an additional cash payment of R$ 350 million. Annual report 2011 / 1 MESSAGE FROM MANAGEMENT |G RI 1.1| With CADE’s approval of the merger between BRF and Sadia, we have made progress in building a solid Brazilian transnational. The year of 2011 is one to be commemorated for its intense activity, challenges and many important achievements – part of the process of building a major company born from the merger of two companies with a track record of more than 70 years. With the approval of the merger between BRF and Sadia by the Administrative Council for Economic Defense (CADE) in July, we have advanced in the direction of building a solid Brazilian multinational in the food sector - cause for satisfaction and pride among our entire team. In 2011, we were confronted with a hostile scenario in the export market with the deceleration in several of the world economies and the continual appreciation of the Real. Our costs also came under pressure as a result of the rise in commodity prices and an increase in payroll above inflation. However, it was exactly in this inclement environment that we succeeded in ending the year with excellent results given the momentum, clear evidence of the Company’s major potential going forward and this in spite of the delay during a part of the year before receiving the final report on the merger from the anti-trust authorities. Net sales amounted to R$ 25.7 billion, 13.3% greater than in 2010, closing 2011 with an output equivalent to 6.2 million tons of products. Cash generation expressed as EBITDA grew 23.1%, reaching R$ 3.2 billion. Net income reported year-on-year growth of 97% reaching R$1.6 billion adjusted for a provision for the incorporation of Sadia S.A., scheduled to take place in 2012. These results have been made possible thanks to the capture of synergies from the merger, swift remedial action in the face of cost increases, the penetration of our brands and our widely dispersed distribution network in the domestic market. We continue to invest heavily in Brazil and to move forward with our internationalization through selective acquisitions and the construction of a plant overseas. Out of investments of R$ 1.9 billion during the year, we allocated R$ 260.2 million to new businesses, including acquisitions. We see great potential in the Argentine market and its vocation for agribusiness and for this reason, have expanded our operation in Argentina through the intermediary of the BRF unit. This will be in addition to the existing Sadia businesses and the two acquisitions made during the year, Avex and the Dánica Group. We will also absorb the processed division of Quickfood and with it, the Paty brand (absolute leader in its category) to be received from Marfrig in exchange for the assets which we shall transfer during 2012 as part of the agreement signed with CADE. During the year, we took the decision to build a processed products plant in the United Arab Emirates, a region strategic to our internationalization process. Forecast to be unveiled in early 2013, this unit will be important in consolidating the Company’s share of the Halal-related products market. Local production capacity will allow us to offer flexibility and adapt our products to regional and cultural demands and also expand the food service and retail portfolio enabling closer proximity to the region’s consumers. The Company is also expanding its horizons in Asia. In addition to opening a sales office in China, we have constituted a joint venture with Dah Chong Hong Limited. This operation will allow us to distribute our products in the Chinese market, process meat at local units, disseminate the Sadia brand and enter the retail and food channels. There are also plans before the end of 2013, to build a plant in China. 2 / BRF BRF 2011 in numbers • Net sales – R$ 25.7 billion • Third largest Brazilian exporter • Market value – R$ 31.8 billion • Leader in global protein production with a • Slaughter of 7.1 million head of poultry/day • 9% share of world trade • Slaughter of 43.6 thousand head of hogs • 135 thousand people attended through the and beef cattle/day Company’s social outreach programs • Responsible for 20% of the world poultry • 61 product units in Brazil and 7 overseas trade • 42 distribution centers in Brazil • 120 thousand employees • 19 overseas offices From the point of view of organizing our operations, the year was particularly notable for the unification and modernization of IT systems (SAP). We have also standardized processes and implemented a structure to monitor projects/synergies (PMO), which has permitted us to make advances in the merger process and to effectively operate as a single company with all that this represents in the administrative, commercial, manufacturing, human and behavioral areas. We have made progress in the capture of synergies post merger, achieving a gross gain of R$ 702 million in 2011 (R$ 562 million of net synergies before tax and participations) in a period in which we were still operating with the companies on only a partially unified basis. New challenges lie ahead, inherent to the current stage of our business and arising from a macroeconomic scenario which remains volatile, principally in the overseas market. However, in the domestic market we see a positive outlook both in the traditional retailing area as well as in the food service business, notwithstanding the first half of 2012, when we expect to see continued adaptations due to the implementation of the Performance Commitment Agreement with CADE. In parallel, we will continue to pursue projects which seek to capture synergies and efficiency gains while investing substantially in improvements to the commercial, logistics and innovation areas. We will be working on this in juxtaposition with the formation of the new Company’s internal culture which also involves the integration of customs, values and credos of the countries where we are developing new businesses. Again, we are developing our commitment to building a better society, implementing at all stages of the production chain the mission to promote sustainability and improve the relationship with our stakeholders. It is in this spirit that we are developing actions of socio-environmental responsibility notably in the form of control of emissions, reduced water consumption and an enhanced relationship with the communities surrounding our operations. Our commitment is to local development based on initiatives identified and conducted jointly with community representatives. Such initiatives are in alignment with the principles of the Global Compact, to which the Company subscribes, in relation to human rights, labor rights, the environment and combating corruption. The Company has improved the opening of the segments in which it operates segregating those for the domestic market, export market, food service and dairy products in line with its governance policy, the objective of which is transparency of the businesses and accountability in the rendering of corporate information. Results to date show that we are on the right track and prepared to overcome the challenges that we will certainly face if we are to achieve our ambitions. In pursuit of these conquests, we are counting on a team driven by a commitment to the Company and guided by the ethical convictions which are enshrined in our organizational culture. These are characteristics which make the difference in scaling even greater heights in the global food market. Nildemar Secches Chairman of the Board of Directors José Antonio do Prado Fay Chief Executive Officer Annual report 2011 / 3 TOTAL COMMITMENT TO SUSTAINABILITY • To build sustainability criteria into the organization’s investment decisions and new projects/products; • To link senior management’s variable compensation/bonus to meeting sustainability targets; • To ensure management conformity with the principal sustainability standards and certifications; • To undertake continual auditing of the Company’s operations and those of its suppliers; • To promote the maintenance/entry of the Company as a component of the principal sustainability indices. Strategic management Internationalization is at the core of the Company’s strategic plan with a combination of organic growth and acquisitions. The Company’s strategic direction is a function of the BRF 15 plan which sets out the objectives to be reached by 2015. The core objective at the end of the period is to be one of the largest world class international food companies, admired for its brands, innovation and results. For this reason, BRF has to build a global culture and a broad portfolio of products able to meet the needs of the consumer in all the countries in which it operates. The Company’s aim is to participate in the lives of people by offering them tasty food with quality, innovation and at accessible prices on a worldwide basis. Concomitantly, the Company expects to double its sales in relation to 2010, equivalent to about R$ 50 billion in revenue. The core of BRF 15 is represented by premium brands and products, a diversified product portfolio, a continuing advance up the value chain, a high performance corporate culture, ample access to consumers, operational efficiency, an increase in the scale and scope of the business, financial discipline, total adherence to corporate governance standards, an integrated business model, experienced managers and unbeatable leadership in costs. Growth The Company’s development will be through a combination of organic growth and acquisitions – focusing principally on the overseas market where a number of opportunities for expansion have been identified. Investments in expansion are currently underway in a number of strategic countries in the Middle East, Latin America, Europe, Asia and Africa. Specific plans have been prepared for each region and in order to diminish the volatility of export margins. BRF aims to underscore its leadership position in the domestic market through the consolidation of the current businesses and especially through innovation. It will be revising the business model for some of the areas, redefining the portfolio of the sales team as well as maximizing the flexibility of the brands to expand the product mix in line with the Performance Commitment Agreement (TCD) signed with CADE. Annual report 2011 / 5 BRF 15 Objectives Domestic market • Meat –
